Citation Nr: 9914210	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to special monthly pension based on the need of 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1943.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that denied the 
appellant's claim for special monthly pension based on the 
need of regular aid and attendance or by reason of being 
housebound.


REMAND

Private medical reports of the appellant's treatment and 
evaluations in the late 1980's and 1990's show that she has 
various medical problems, including thrombophlebitis, 
hypertension, diabetes mellitus, hypercholesteremia, lumbar 
radiculopathy, cervical radiculopathy, osteoarthritis, 
anxiety, heart disease, and peripheral neuropathy.  At a 
hearing before the undersigned in March 1999, the appellant 
testified to the effect that her various medical problems, 
including an eye disability, produced many physical 
impairments that prevented her from performing various daily 
personal health care services and essentially rendered her 
housebound.  The evidence shows that she underwent a medical 
examination for housebound status or permanent need for 
regular aid and attendance, but the examiner failed to check 
a box in number 32 concerning her need for higher level aid 
and attendance.  VA's duty to assist the appellant in the 
development of her claim for special monthly pension based on 
the need of regular aid and attendance or by reason of being 
housebound includes providing a thorough and contemporaneous 
medical examination that takes into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).

At the hearing before the undersigned in March 1999, the 
appellant testified to the effect that she had received 
various recent medical treatment and that she would submit 
this evidence directly to the Board.  This evidence has not 
been received.  Reports of her ongoing treatment for 
disabilities are relevant to her claim and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of recent evaluations and 
treatment for her disabilities.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should arrange to have the 
appellant undergo a VA general medical 
examination to assist in determining 
whether she is in need of regular aid and 
attendance or whether she is permanently 
housebound.  All disabilities should be 
clearly identified and fully described.  
The claims folder should be made 
available to the physician to permit a 
review of her medical history, and the 
examiner should be provided with a VA 
Form 21-2680 to complete in conjunction 
with this examination.

3.  After the above development, the RO 
should review the appellant's claim.  If 
action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and her 
representative.

The appellant and the representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


